DETAILED ACTION
In Applicant’s RCE filed 11/18/2020, Applicant requested entry of the Response filed 10/16/2020 wherein Applicant amended claims 1, 24 and 25. Claim 23 has been cancelled. Currently, claims 1-22 and 24-25 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/18/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Creighton (US 20100312160) in view of Stewart, III et al (US 2006/0122547) and further in view of Parizot (US 7556608).
With respect to claim 1, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 
a body (panel of the garment generally between numerals 1601 and 1602; figure 16) dimensioned to wrap at least partially around a length of a limb of a subject (body portion 5300 shown at least wrapped around limb; figure 3a), wherein the body has an adjustable length (the top band can be removed by trimming along indicia 1601 and the bottom band can be removed 
a plurality of trimmable tension bands positioned along the adjustable length of the body (the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]); and 
a plurality of removable fasteners for attachment onto the body or tension bands (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
Creighton does not, however, disclose an adjustable limb positioning sleeve comprising two flaps affixed on the body or tension bands at an attachment position.
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising a body dimensioned to wrap at least partially around a length of a limb of a subject (panel 8 shown in fig 1; configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; panel 8 has length and width dimensions as shown in fig 1 and thus is interpreted as being capable of extending lengthwise along/around a user’s waist or other area of the body) and two flaps (elastic belt portions 2 and 3) configured such that when the sleeve (device 1) is wrapped about a user’s body the flaps (2,3) are stretched as desired to firmly secure the device and apply a comfortable amount of tension to the device (para [0026]) wherein the flaps are affixed at an 
ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image1.png
    810
    1600
    media_image1.png
    Greyscale


Stewart does not, however, teach that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position. 

ANNOTED FIGURE 1 of Parizot (US 7556608)

    PNG
    media_image2.png
    725
    893
    media_image2.png
    Greyscale

With respect to claim 2, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses that a number of the plurality of removable fasteners corresponds to the plurality of trimmable tension bands (the eight most distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed; paragraph [0104]).
With respect to claim 3, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses that each of the plurality of removable fasteners attaches an extension band onto the body or one of the plurality of trimmable tension bands (the spacer fabric is used to make a 
With respect to claim 4, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses that the body and the tension bands are comprised of a single contiguous piece of material (the arm piece or leg piece may be made from a single piece of material without the need for individual bands; figure 16; paragraphs [0098], [0151]) or laminate (the spacer fabric is laminated to stretch or compression fabrics or unbroken loop fabric to make a compression garment (including tension bands); figure 6; paragraphs [0069], [0083], [0084]).
With respect to claim 5, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses that a number of the tension bands comprise a measurement indicium that provides an indication of tension in or displacement of the corresponding tension band (in a compression garment, the bands can be trimmed by cutting along lines 1604, 1605, and 1606; the proper trim level for each level would depend on the patient's and the indicia printed on the garment; the trim-to-fit concept then applies to planar compression material, appendages, as well as to bands; a garment with graduated compression is shown; the more distal appendages are trimmed back along the cut lines according to the indicia and patient’s measurements; figures 16, 23; paragraphs [0115], [0161]).
With respect to claim 6, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further 
With respect to claim 7, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) but Creighton does not disclose wherein the adjustable limb positioning sleeve comprises: (a) a flap having a first end affixed to the body or the tension band, and a second end that is removably attachable onto the flap, the body, the tension band, or a second flap affixed to the body or the tension band; (b) a first flap and a second flap, wherein the first and second flap are removably attachable onto one-another; or (c) a first flap and second flap, each flap having a respective first end affixed to the body or the tension band, wherein the first and second flap are removably attachable onto one-another. 
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; figure 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising (a) a flap (elastic belt portion 2) having a first end affixed to the tension band (elastic straps 4 and 5 are interpreted as being “tension bands”; elastic belt portion 2 is interconnected to center panel 8 via panel 7 which also connects the portion 2 to elastic strap 4 which is also connected to center panel 8 as shown in figure 1), and a second end 
With respect to claim 8, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein the adjustable length of the body is adjusted by removing a portion of the adjustable length of the body (the top band can be removed by trimming along indicia 1601 and the bottom band can be removed by trimming along indicia 1602 in order to properly fit the patient (adjust length); figure 16; paragraph [0115]).
With respect to claim 9, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein the adjustable length of the body is adjusted by removing a portion of the adjustable length of the body and at least a portion of one or more of the plurality of trimmable tension bands (the top band, including uppermost trimmable tension band, can be removed by trimming along indicia 1601 and the bottom band, including lowermost trimmable tension band, can be removed by trimming along indicia 1602 in order to properly fit the patient (adjust length); figure 16; paragraph [0115]).
With respect to claim 10, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses that each of the plurality of trimmable tension bands is trimmed (the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]) to remove a portion of the length of the length of the trimmable band (inherent that trimming the bands 
With respect to claim 11, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 10) and Creighton further discloses that each of the removable fasteners is attached to an associated end of each of the trimmable tension bands because the number of fasteners corresponds to the plurality of trimmable tension bands (the eight most distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed; paragraph [0104] – thus each fastener is attached to an end of each tension band).
With respect to claim 12, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein at least about 75% of the plurality of tension bands have the same width (figure 16 shows all of the plurality of trimmable tension bands having the same width).
With respect to claim 13, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein at least one of the plurality of tension bands comprises multiple materials having differing material properties (a woven fabric provides stretch on the inner layer, a spacer fabric to provide padding, and an outer layer of UBL material which also provides the majority of the compression; paragraph [0084]).
claim 14, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein the body comprises two or more detachable pieces (trimming along indicia 1601 and indicia 1602 detaches two pieces of the body; figure 16; paragraph [0115]).
With respect to claim 15, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) and Creighton further discloses wherein the two or more detachable pieces are positionable at positions onto each piece opposed to a respective position of the trimmable tension bands (upper and lower detachable pieces are shown as opposed to the upper and lower trimmable tension bands, respectively; figure 16; paragraph [0115]).
With respect to claim 16, Creighton in view of Stewart and further in view of Parizot discloses a compression garment substantially as claimed (see rejection of claim 1) and Creighton further discloses a method of using the garment including the steps of positioning a limb of a subject in the limb positioning device (the limb of a subject is shown positioned in the device in figures 3a and 4a); applying tension to each of the plurality of tension bands to provide a predetermined level of compression to the limb, and attaching a removable fastener to each of the plurality of trimmable tension bands to fasten the band at the predetermined level of compression (the bands may be attached using hook and loop fasteners with the most distal band having a fastener which may be trimmed (removable fasteners are attached); bands have markings thereon which indicate locations for trimming the armpiece to obtain a proper fit to the patient's arm dimensions, which would also result in proper and safe (predetermined) 
With respect to claim 17, Creighton in view of Stewart and further in view of Parizot discloses the method substantially as claimed (see rejection of claim 16) and Creighton further discloses removing a portion of one or more of the plurality of tension bands (the bands can be trimmed; the proper trim level for each level would depend on the patient's corresponding limb measurements for that level and the indicia printed on the garment; the top band can be removed by trimming (removing excess); figure 16; paragraph [0115]).
With respect to claim 18, Creighton in view of Stewart and further in view of Parizot discloses the method substantially as claimed (see rejection of claim 16) and Creighton further discloses that the pre-determined level of compression is obtained using an assured tension measuring system (a form with instructions may be used for customizing the trim-to-fit garment; a user measures the actual circumference of an affected limb; then, based on the type of material desired and the required compression level; figure 29a indicates the proper resting compression of different garment material types for a given limb circumference; the garment section compression rating includes variations due to Laplace's law, which states that compression differs with limb circumference; thus the tension i.e. compression, is assured; figure 29a; paragraph [0128]).
With respect to claim 19, Creighton in view of Stewart and further in view of Parizot discloses the method substantially as claimed (see rejection of claim 16) and Creighton further discloses that the subject performs each step of the claimed method without the aid of a 
With respect to claim 20, Creighton in view of Stewart and further in view of Parizot discloses the method substantially as claimed (see rejection of claim 16) and Creighton further discloses that the subject continues to remove portions of one or more of the plurality of tension bands over time as a level of lymphedema decreases in the subject (the patient can use the garment for acute treatment phase of edema reduction; as the patient's edema reduces, the garment can be further trimmed as necessary to fit properly; the top band can be removed by trimming; figure 16; paragraphs [0060], [0115]).
With respect to claim 21, Creighton in view of Stewart and further in view of Parizot discloses a compression garment substantially as claimed (see rejection of claim 1) and Creighton further discloses a method of using the garment including the steps of positioning a limb of a subject in the device (the limb of a subject is shown positioned in the device in figures 3a and 4a); applying tension to each of the plurality of trimmable tension bands to provide a predetermined level of compression to the limb, and wherein the garment does not provide compression until tension is applied to the bands (the bands have markings thereon which indicate locations for trimming the armpiece to obtain a proper fit to the patient's arm dimensions, which would also result in proper and safe (predetermined) compression levels and gradients when the garment is applied which, inherently, discloses that compression results from application of tension to the bands; see paragraph [0098], [0104]). 
With respect to claim 22, Creighton in view of Stewart and further in view of Parizot discloses the invention substantially as claimed (see rejection of claim 1) but Creighton does not 
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; figure 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising a first flap and second flap (portions 2 and 3), each flap having a respective first end affixed to the tension band (elastic straps 4 and 5 are interpreted as being “tension bands”; elastic belt portions 2 and 3 are interconnected to center panel 8 via panels 7 and 9 which also connects the portions 2/3 to elastic straps 4 and 5 which are also connected to center panel 8 as shown in figure 1), wherein the first and second flap (2,3) each have a second end that is removably attachable onto a second flap (fastener 6 on portion 2 is used to releasably engage cooperating fastener 6 on the free end of portion 3; figure 4; para [0026]). It would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the garment of Creighton in view of Stewart and further in view of Parizot to include an adjustable limb positioning wherein the flaps each have at least a first end affixed to the body or the tension band, and a second end that is removably attachable onto the flap, the body, the tension band, or a second flap, as taught by Stewart, in order to allow a user to place the garment in a desired position on the body and apply a comfortable amount of tension to the device (Stewart para [0026]).
With respect to claim 24, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 

a plurality of trimmable tension bands positioned along the adjustable length of the body (the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]); and 
a plurality of removable fasteners for attachment onto the body or tension bands (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
Creighton does not, however, disclose an adjustable limb positioning sleeve comprising two flaps affixed on the body or tension bands at an attachment position wherein the sleeve is adapted to position the garment without providing compression.
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising a body dimensioned to wrap at least partially around a length of a limb of a subject (panel 8 shown in fig 1; configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; panel 8 has length and 
ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image1.png
    810
    1600
    media_image1.png
    Greyscale


Stewart does not, however, teach that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position. 
Parizot teaches an analogous device comprising a body (posterior part 1); tension bands (parts 14a and 14b, formed from longitudinally elastic material and thus interpreted as being capable of tensioning – col 3 line 25); and a limb positioning sleeve comprising two flaps (2a and 2b; figs 1-2) affixed to the body at an attachment position (as shown in fig 1) wherein each of the two flaps (2a/2b) is dimensioned to have a width smaller than the length of the body at the attachment position (as shown in fig 1 and in the annotated fig below, the width of each of the parts 2a/2b is less than the length of part 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the garment of Creighton in view of Stewart so that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position as taught by Parizot in 
ANNOTED FIGURE 1 of Parizot (US 7556608)

    PNG
    media_image2.png
    725
    893
    media_image2.png
    Greyscale

With respect to claim 25, Creighton discloses a compression garment (compression garment; paragraph [0024]), comprising: 
a body (panel of the garment generally between numerals 1601 and 1602; figure 16) dimensioned to wrap at least partially around a length of a limb of a subject (body portion 5300 shown at least wrapped around limb; figure 3a), wherein the body has an adjustable length (the top band can be removed by trimming along indicia 1601 and the bottom band can be removed 
a plurality of trimmable tension bands positioned along the adjustable length of the body (the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraph [0115]); and 
a plurality of removable fasteners for attachment onto the body or tension bands (distal bands may be attached using similar sized hook and loop fasteners with the most distal band having a fastener which may be trimmed (removed) to accommodate arm length; the bands can be trimmed by cutting along lines 1604, 1605, and 1606; figure 16; paragraphs [0104], [0115]). 
Creighton does not, however, disclose an adjustable limb positioning sleeve comprising two flaps affixed on the body or tension bands at an attachment position.
Stewart teaches a body support device comprising an adjustable limb positioning sleeve (belt device 1; configured to be strapped around the waist or other part of a person’s body – para [0016]) comprising a body dimensioned to wrap at least partially around a length of a limb of a subject (panel 8 shown in fig 1; configured to be positioned along a user’s body at the waist or at another part of the body as part of belt device 1 – para [0016]; panel 8 has length and width dimensions as shown in fig 1 and thus is interpreted as being capable of extending lengthwise along/around a user’s waist or other area of the body) and two flaps (elastic belt portions 2 and 3) configured such that when the sleeve (device 1) is wrapped about a user’s body the flaps (2,3) are stretched as desired to firmly secure the device and apply a comfortable amount of tension to the device (para [0026]) wherein the flaps are affixed at an 
ANNOTED FIGURE 1 of Stewart, III et al (US2006/0122547)

    PNG
    media_image1.png
    810
    1600
    media_image1.png
    Greyscale


Stewart does not, however, teach that each of the two flaps is dimensioned to have a width smaller than the length of the body at the attachment position. 

ANNOTED FIGURE 1 of Parizot (US 7556608)

    PNG
    media_image2.png
    725
    893
    media_image2.png
    Greyscale

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/16/2020 have been fully considered as follows:
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-11 have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786